                                  1

                                  2

                                  3

                                  4

                                  5                            IN THE UNITED STATES DISTRICT COURT

                                  6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      LEGALFORCE RAPC WORLDWIDE,                    Case No. 17-cv-07303-MMC
                                         P.C.,
                                  9                                                    ORDER DISMISSING ACTION, AS
                                                       Plaintiff,                      ALLEGED AGAINST DEFENDANT
                                  10                                                   TRAVIS CRABTREE, WITH
                                                v.                                     PREJUDICE; STRIKING NOTICE OF
                                  11                                                   VOLUNTARY DISMISSAL; DENYING
                                         TRADEMARK ENGINE LLC, et al.,                 AS MOOT MOTION TO STRIKE AND
                                  12                                                   FOR DISMISSAL
Northern District of California




                                                       Defendants.
 United States District Court




                                  13

                                  14          By order filed October 31, 2018, the Court granted in part and denied in part

                                  15   defendants' motion to dismiss the Second Amended Complaint. In so doing, the Court

                                  16   dismissed, for failure to state a claim, all claims against defendant Travis Crabtree,

                                  17   afforded plaintiff leave to amend its claims against him, and set a deadline of November

                                  18   16, 2018, for plaintiff to amend. Plaintiff did not amend within the time provided. Rather,

                                  19   on November 29, 2018, plaintiff filed a "Notice of Voluntary Dismissal of Defendant Travis

                                  20   Crabtree" by which it "seeks to dismiss defendant Travis Crabtree from this action without

                                  21   prejudice." (See Notice, filed November 29, 2018, at ¶ 1.)

                                  22          Under Rule 41(b) of the Federal Rules of Civil Procedure, an order granting a

                                  23   defendant's motion to dismiss, with limited exceptions not applicable here, "operates as

                                  24   an adjudication on the merits." See Fed. R. Civ. P. 41(b). Consequently, upon the

                                  25   expiration of the above-referenced deadline to amend, the Court's order of October 31,

                                  26   2018, operated as a dismissal with prejudice of plaintiff's claims against Travis Crabtree.

                                  27          Accordingly, the above-titled action, as alleged against Travis Crabtree, is hereby

                                  28   DISMISSED with prejudice, and plaintiff's Notice of Voluntary Dismissal of said defendant
                                  1    is hereby STRICKEN.1

                                  2          IT IS SO ORDERED.

                                  3

                                  4    Dated: December 10, 2018
                                                                                            MAXINE M. CHESNEY
                                  5                                                         United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                             1
                                  27          In light of the above, defendant Trademark Engine LLC's "Motion to Strike Notice
                                       of Voluntary Dismissal of Defendant Travis Crabtree and Motion for Dismissal With
                                  28   Prejudice," filed December 4, 2018, is hereby DENIED as moot.

                                                                                  2
